

115 HR 4099 IH: To amend title 38, United States Code, to ensure that children of homeless veterans are included in the calculation of the amounts of certain per diem grants.
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4099IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Coffman (for himself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that children of homeless veterans are included in
			 the calculation of the amounts of certain per diem grants.
	
 1.Modification of calculation of amounts of per diem grantsSection 2012(a)(2)(B) of title 38, United States Code, is amended— (1)in clause (i), by inserting or (iii) after clause (ii); and
 (2)by adding at the end the following new clause:  (iii)With respect to a homeless veteran who has care of a minor dependent while receiving services from the grant recipient or eligible entity, the daily cost of care shall be the sum of the daily cost of care determined under subparagraph (A) plus, for each such minor dependent, an amount that equals 50 percent of such daily cost of care..
			